SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:INVESTMENT MANATER SERIES TRUST II Address of Principal Business Office (No. & Street, City, State, Zip Code): 803 W. Michigan Street, Milwaukee, WI 53233 Telephone Number (including area code):(414) 299-2295 Name and address of agent for service of process: Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 With copies of notices and communications to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [ ] Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the City of Glendora and State of California on the 30th day of September 2013. INVESTMENT MANAGERS SERIEST TRUST II By: /S/ Eric M. Banhazl Name: Eric M. Banhazl Its: Trustee ATTEST: By: /s/Joy Ausili Name: Joy Ausili Its: Secretary
